DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 4, 6 - 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 202014004016 (hereinafter DE ‘016, machine translation previously of record) in view of Rhee (US 8,172,297)
Regarding claims 1, 13, and 14, DE ‘016 discloses a sink comprising: a basin portion (1) for receiving water; a drain (12) for receiving water from the basin portion; and a door (3) having a surface (front, visible surface of 3 in fig. 1) configured to visually obscure the drain (fig. 4), wherein, when the door is in a closed position (fig. 5) the drain is visually obscured and a gap (4) is formed between an edge of the door and the basin thereby allowing water to flow from the basin (para. [0005] of machine translation), to the drain, and wherein the door may be placed in an open position to allow access to the drain (figs 2, 4).  
DE ‘016 further shows an adjustment mechanism (7, 8, 9, 10) configured to place the door in and hold it door in the open position upon being first pushed by a user, and to return the door to the closed position when the user acts on the door a second time. DE ‘016, however, does not show that the adjustment mechanism includes a resilient member and a detent and does not specify that the adjustment mechanism is configured to resist a user’s force when the user pushes the door surface a first time  to place the door in the open position, to hold the door in the open position, and to return the door to the closed position when the user pushes the door surface a second time.  Attention is turned to Rhee which teaches a similar door (40) having a surface (front, visible surface of 40, fig. 1).  The door has a door adjustment mechanism including a detent (32/22, 16) and a resilient member which is compression spring (38, 34, note that the coils are open and therefore the springs are compression springs)(as per claims 13 and 14); the door adjustment mechanism is configured to resist a user’s force  when the user pushes the door surface a first time to place it in the open position (col. 2, ln. 51 - 54), to hold the door in the open position (col. 3, ln. 36-40); and to return the door to the closed position when the user pushes the door surface a second time (col. 3, ln. 48-52). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have substituted the magnetic adjustment mechanism for the spring biased cam based adjustment mechanism to allow for additional functionality of the door being biased to an open position while remaining latchable in a closed position or intermediate position (col. 2, ln. 54-59) to enable cleaning or servicing.  It is further noted that an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious. See MPEP §2144.06.
Regarding claim 4, DE ‘016 as modified shows all of the instant invention as discussed above, and further shows that the drain is configured to be connected to a garbage disposal system. The drain is fully capable of being connected to a garbage disposal if so desired. 
Regarding claim 6, DE ‘016 as modified shows all of the instant invention and further shows that the drain (12) is available to be cleaned when the door (3) is in the open position (fig. 4). 
Regarding claim 7, DE ‘016 shows that the door (3) is perpendicular to the sidewalls of the basin portion (see figure 5). Note that the door is vertically oriented and is therefore perpendicular with the sidewalls (5) of the basin portion, and is thus perpendicular to the basin portion. 
Regarding claim 8, DE ‘016 also shows that the door is parallel to the basin portion. Note that the vertically oriented door is parallel with the vertical front wall of the basin portion, and is thus parallel to the basin portion. 
Regarding claims 9 and 10, DE ‘016 shows that the drain is a trench drain (1) which is oriented relative to the basin portion such that that gravity causes water to flow from the basin portion into the trench drain (see slope of 2). 
Claims 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  DE ‘016 and Rhee, as applied to claim 1, in view of Thompson et al. (US 2014/0366263 hereinafter Thompson). 
Regarding claims 2 and 3, DE ‘016 as modified shows all of the instant invention as discussed above, but is silent as to the basin and door being formed of the same material, that material being stainless steel or a polymer.  Attention is turned to Thompson which teaches a similar sink (110) having a door (120), the door and the basin being formed of the same material (para. [0021]), the material being plastic (para. [0016]) which is understood to be a polymer.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have formed the basin and door form the same material for an enhanced aesthetic appearance.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the basin or door in a polymer, since those materials are inexpensive, easily workable, and withstand a wet bathroom environment. 
Regarding claim 5, DE ‘016 as modified shows all of the instant invention as discussed above, and further provides that when the door is in the open position, food waste too large to pass through the gap is allowed to pass through (see fig. 4), but does not specify a garbage disposal attached to the drain.  Attention is again turned to Thompson which teaches that it is known to connect a garbage disposal (para. [0022]) to a sink. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a garbage disposal to the sink of DE ‘016 so that food waste can be macerated into smaller particles before entering the sewage system. 
Response to Arguments
Applicant’s arguments have been fully considered, but are moot since Rhee is being used to teach what is lacking in DE ‘016.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754